Citation Nr: 1216435	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  What evaluation is warranted for a depressive disorder, not otherwise specified; and panic disorder without agoraphobia from June 21, 2007, to October 9, 2007?

2.  What evaluation is warranted for a depressive disorder, not otherwise specified; and panic disorder without agoraphobia from October 10, 2007, to November 27, 2007?

3.  What evaluation is warranted for a depressive disorder, not otherwise specified; and panic disorder without agoraphobia since November 28, 2007?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue of entitlement to an initial rating in excess of 50 percent for a depressive disorder, not otherwise specified; and panic disorder without agoraphobia since November 28, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From June 21, 2007, to October 9, 2007, the Veteran's depressive disorder, not otherwise specified; and panic disorder without agoraphobia were manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From October 10, 2007, to November 27, 2007, the Veteran's depressive disorder, not otherwise specified; and panic disorder without agoraphobia were not productive of an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the Veteran's  depressive disorder, not otherwise specified; and panic disorder without agoraphobia from June 21, 2007, to October 9, 2007, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9412-9435 (2011).

2.  From October 10, 2007, to November 27, 2007, the Veteran's depressive disorder, not otherwise specified; and panic disorder without agoraphobia did not meet the criteria for an evaluation greater than 50 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9412-9435.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The RO obtained VA treatment records thru November 27, 2007, and afforded the appellant a VA examination in September 2007.  

The Veteran's service treatment records are not available, and numerous attempts to secure them have been unsuccessful.  The claimant's service treatment records may have provided relevant information regarding his psychiatric symptomatology immediately after his discharge from active service on June 20, 2007, especially given that there is no medical evidence of record dated prior to September 6, 2007.  The RO advised the appellant of the unavailability of service treatment records in a November 2007 correspondence.  The RO prepared a memorandum in November 2007 that documented the efforts to obtain service treatment records, and that determined that further attempts would be futile.  The RO informed the claimant of its efforts and its conclusion regarding the futility of another search in the November 2007 rating decision.  

VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

As explained below, the Board is remanding the issue of entitlement to an initial rating in excess of 50 percent for a depressive disorder, not otherwise specified; and panic disorder without agoraphobia since November 28, 2007, for further development, to include obtaining any outstanding VA treatment records dated from November 28, 2007, to the present.  Since any outstanding VA treatment records are dated after the period from June 21, 2007, to November 27, 2007, and since there is no indication of any outstanding evidence for that period, a remand to obtain additional records regarding the claims being adjudicated now by the Board is unnecessary.  

Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Rating criteria
 
Under the current criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9412, 9435.
 
A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning
 
Global assessment of functioning scores are from a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), p. 32).

Global assessment of functioning scores ranging between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of DSM-IV, for rating purposes).

Analysis

In November 2007, the RO granted entitlement to service connection for a depressive disorder, not otherwise specified; and for a panic disorder without agoraphobia.  The RO assigned a 50 percent rating effective June 27, 2007, the date following the appellant's separation from active service.  

The record on appeal demonstrates that, in addition to a depressive disorder, not otherwise specified, and a panic disorder without agoraphobia, medical professionals have diagnosed posttraumatic stress disorder (PTSD), a disorder for which the Veteran has yet to claim entitlement to service connection.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The evidence of record shows that PTSD was definitely not diagnosed during the period from June 21, 2007, to November 27, 2007.  Indeed, that disorder was apparently not diagnosed until February 2009.  A February 2010 VA examiner diagnosed only PTSD and panic disorder without agoraphobia.  The February 2010 VA examiner attributed the depressive symptoms identified on the September 2007 VA examination as being most likely features of his PTSD.  

In light of the above, for the term prior to November 28, 2007, the Board will attribute all reported psychiatric symptomatology to the service connected depressive disorder, not otherwise specified; and panic disorder without agoraphobia. 

A review of the September 2007 VA examination report and VA treatment records dated from September 20, 2007, to October 10, 2007, shows that from June 21, 2007, to October 9, 2007, the Veteran's depressive disorder, not otherwise specified; and panic disorder without agoraphobia, were manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Significantly, however, from October 10, 2007, to November 27, 2007, his depressive disorder, not otherwise specified; and panic disorder without agoraphobia, were not productive of an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The September 2007 VA examiner noted that in comparison to the person he reported being prior to his motorcycle accident, the Veteran was now socially isolated, and afraid to leave his house.  He reportedly lacked self confidence, and was substantially depressed.  The examiner reported that the appellant was generally disconnected from others and had tremendous social constriction.  The examiner stated that the claimant generally experienced moderate-to-severe symptoms on a daily basis.  The examiner opined that his symptoms were such that at the present time it is anticipated that he would have substantial difficulty in employment functioning.  The examiner opined that the appellant's social functioning abilities have been devastated.  Although the Veteran was dating a woman at the time of the VA examination and even though a September 2007 VA treatment record shows that he did odd jobs for relatives, there is sufficient evidence that his depressive and panic disorders were manifested by an inability to adapting to stressful circumstances (including work and worklike setting) and inability to establish and maintain effective relationships, examples of a symptom for a 70 percent disability rating, especially in light of that low Global Assessment of Functioning score.

In September 2007 there was no evidence of suicidal or violent ideation; obsessional rituals; speech that was intermittently illogical, or irrelevant; near-continuous panic or depression; impaired impulse control; spatial disorientation; or neglect of personal appearance.  The Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  In any event, the evidence shows that from June 21, 2007, to October 9, 2007, the Veteran's depressive and panic disorders were manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In light of the foregoing, the Board finds that a 70 percent rating is in order from June 21, 2007, to October 9, 2007.  

The September 2007 VA examination report and the VA treatment record dated prior to October 9, 2007, do not show that the appellant's depressive and panic disorders were manifested by a total occupational and social impairment.  Mental status examination showed no perceptual disturbances such as hallucinations and illusions, no unusual thought content, delusions, obsessions, etc.; and, as noted above, no suicidal or homicidal ideation.  The September 2007 VA examiner found that the Veteran's thought processes were intact and normal.  That examiner reported that there was some communication impairment because of the appellant's social isolation, but that examiner did not describe the communication impairment as being gross in severity.  That examiner added that the claimant could perform activities of daily living.

While the Board's inquiry is not limited to the criteria found in the VA rating schedule, the evidence does not reveal any other aspects of the Veteran's service-connected depressive and panic disorders that would support a finding that the criteria for a 100 percent rating were nearly approximated during the time period from June 21, 2007, to October 9, 2007.  38 C.F.R. § 4.7.  In addition, neither the appellant nor his representative have pointed to any such pathology.  

The VA treatment record dated October 10, 2007, reflects the Veteran started working for his father's plumbing company.  Significantly, mental status examinations did not reveal evidence of any suicidal or violent ideation; obsessional rituals; speech that was intermittently illogical, obscure, or irrelevant; impaired impulse control; spatial disorientation; or neglect of personal appearance.  He was oriented times three and was casually dressed.  His thought processes were nontangential, and his speech was clear and articulate.

As for evidence of depression and panic, the VA treatment records dated from October 10, 2007, to November 27, 2007, show no complaints of a panic attacks.  There was no evidence at any time since October 10, 2007 of near-continuous panic affecting the appellant's ability to function independently, appropriately, and effectively.  As for his depression, the VA treatment records dated from October 10, 2007, to November 27, 2007, reflect that his mood and affect were appropriate for content.  There is no evidence that depression affected his ability to function independently, appropriately, and effectively.  The September 2007 VA examiner noted that the Veteran had frequent cry spells but that he only had crying spells once a week.  Hence, there is no evidence of a near-continuous depression affecting the ability to function independently, appropriately, and effectively.

As for difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships, the Veteran started working for his father's plumbing business by October 10, 2007.  Therefore, the evidence shows that he no longer had difficulty in adapting to stressful circumstances (including work or a worklike setting).  The fact that he was working in the plumbing business is evidence that by October 2007 he was not as socially isolated as he was in September 2007.  It is well to also note that he had a girlfriend as of October 25, 2007.  Thus, by October 2007, the evidence shows that the appellant's service connected psychiatric pathology no longer caused an inability to establish and maintain effective relationships.

Likewise, the VA treatment records dated from October 10, 2007, to November 27, 2007, do not show that the depressive and panic disorders were manifested by a total occupational and social impairment.  The mental status examination showed no perceptual disturbances to include hallucinations and illusions.  Further, there was no unusual thought content such as delusions, obsessions, etc.  Finally, suicidal and homicidal ideation were consistently denied.

While the Board's inquiry is not limited to the criteria found in the VA rating schedule, the evidence does not reveal any other aspects of the Veteran's service-connected psychiatric disorder that support a finding that the criteria for a 70 percent rating or a 100 percent were more nearly approximated during the period from October 10, 2007, to November 27, 2007.  38 C.F.R. § 4.7.  In addition, the appellant and his representative have not pointed to any such pathology.  

The symptoms presented by the claimant's depressive and panic disorders - occupational and social impairment - are fully contemplated by the rating schedule.  There is no evidence that his disability picture was exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this appellant's psychiatric disorder at any time during the appellate term necessitated frequent hospitalization, and the preponderance of the evidence is against finding that this disability alone caused a marked interference with employment.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a 70 percent evaluation, but not higher, from June 21, 2007, to October 9, 2007, is granted for a depressive disorder not otherwise specified and panic disorder without agoraphobia, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent for a depressive disorder, not otherwise specified; and panic disorder without agoraphobia from October 10, 2007, to November 27, 2007, is denied.


REMAND

The RO obtained VA treatment records dated through November 27, 2007, and from June 2008 to February 2009 from the Boston VA Medical Center.  The February 2010 VA examiner noted that the Veteran received VA outpatient treatment for a psychiatric disorder from September 2007 to October 2009.  Also, the Virtual VA e-folder shows that the Veteran has been treated in the VA Boston Healthcare System from February 2010 to January 2012 with only limited evaluation of psychiatric disorders.  In light of the incomplete nature of the appellate record after November 27, 2007, the RO should obtain all VA treatment records regarding care for psychiatric disorder from the VA Boston Healthcare System from November 28, 2007, to June 2008, from February 2009 to October 2009, and from January 2012 to the present.

The Veteran's last formal VA examination was in February 2010.  Given the passage of time, a new VA compensation examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  

Finally, the Veteran should be afforded the opportunity to identify all sources, VA and non-VA, of psychiatric treatment since November 28, 2007, and the RO should obtain any identified records.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify all sources, VA and non-VA, of psychiatric treatment since November 28, 2007, and the RO should attempt to obtain any identified records.  Regardless of the appellant's response, the RO should obtain any VA treatment records regarding care for any psychiatric disorder from the VA Boston Healthcare System from November 28, 2007, to June 2008, from February 2009 to October 2009, and from January 2012 to the present.  Any records obtained should be associated with the Veteran's claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded a VA psychiatric examination by a physician.  The claims folder, and a copy of this remand, must be provided to and reviewed by each examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  In accordance with the latest AMIE worksheets for rating mental disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a depressive disorder not otherwise specified and panic disorder without agoraphobia.  The nature and extent of any psychiatric disorder other than a depressive disorder, not otherwise specified; and panic disorder without agoraphobia must be carefully distinguished.  If the appellant's psychiatric pathology cannot be separated between service-connected and nonservice-connected symptoms, that fact must be stated and explained in full.  A complete rationale for any opinion offered must be provided.
  
3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO must readjudicate the issue of entitlement to an initial rating in excess of 50 percent for a depressive disorder, not otherwise specified; and panic disorder without agoraphobia since November 28, 2007.   If the benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


